COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                        NO.
2-09-269-CR
 
 
EX PARTE
JOSEPH P. DANGELO
                                                                                                        
 
                                              ------------
 
           FROM
THE 371ST DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------
Joseph
P. DAngelo is attempting to appeal from Athe
order denying relief of his writ of habeas corpus filed on July 16, 2009.@  The State has filed a motion to dismiss the
appeal because there is no written order denying the relief requested in that
application.[2]




The
appellate record contains no written ruling on the application for writ of
habeas corpus that was filed on July 16, 2009. 
Accordingly, we grant the State=s motion
and dismiss this appeal for want of jurisdiction.  See Tex. R. App. P. 42.3(a), 43.2(f); Ex
parte Wiley, 949 S.W.2d 3, 4 (Tex. App.CFort
Worth 1996, no pet.); see also Tex. Code Crim. Proc. Ann. art. 11.072, '' 6, 8
(Vernon 2005); Tex. R. App. P. 31.1.
 
PER
CURIAM
PANEL:  LIVINGSTON, WALKER, and MCCOY, JJ.
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:  December 10, 2009




[1]See Tex. R. App. P. 47.4.


[2]Appellant has filed three
other applications for writ of habeas corpus in the same underlying
proceeding:  one on March 27, 2009, which
the trial court denied by written order, and two on July 15, 2009, both of
which the trial court denied in writing. 
Those applications are the subject of two other pending appeals, numbers
2-09-266-CR and 2-09-268-CR.